            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 1 of 44




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



Asylum Seeker Advocacy Project; Central
American Resource Center – Los Angeles;
Immigrant Defenders Law Center; and Public
Counsel,
                                                    Case No.
                   Plaintiffs,

       vs.

William Barr, Attorney General; James
McHenry, Director, Executive Office for
Immigration Review; Kevin McAleenan,
Secretary, Homeland Security; Mark Morgan,
Acting Director, U.S. Immigration and
Customs Enforcement; and Thomas R.
Decker, Field Office Director, New York Field
Office, U.S. Immigration and Customs
Enforcement,

                Defendants.



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Dated: July 11, 2019
       New York, NY

                                        INTRODUCTION

       1.       Plaintiffs are several organizations that serve immigrant families and children

who fled persecution or torture in their home countries. They seek to prevent imminent

deportations in violation of the most basic due process principles: the rights to notice and an

opportunity to be heard. The families and children whom Plaintiffs serve fled their countries

within the last five years. But none of them ever had their claims for asylum and related relief
            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 2 of 44




heard by an immigration judge. Instead, the government ordered them removed in absentia

because they failed to appear in court.

       2.       Upon information and belief, the Trump Administration will soon arrest en masse

thousands of these families and children – most of them from El Salvador, Guatemala, and

Honduras. Specifically, Mark Morgan, Acting Director of ICE, announced on June 19, 2019 that

the upcoming mass arrests would include among its targets 2,000 families who recently arrived

and were ordered deported in absentia.

       3.       The in absentia removal orders the Trump Administration now seeks to enforce

were not properly entered because the government’s system for providing notice is in chaos. In

thousands of cases, the government mailed notices to incorrect addresses; sent them with no date

or time; and set hearings for dates – including weekends – when no hearings were being held at

all.

       4.       Even when the government sent notices to the right address for a real hearing, it

repeatedly sent them too late, for locations unreasonably far from immigrants’ homes. Notices

thus arrived either after the date set for a hearing or just a few days before, requiring indigent

families to immediately travel across the country to hearings in distant states.

       5.       The government also entered thousands of in absentia orders against children,

even though those children obviously had no control over whether they appeared in court.

       6.       Defendants will contend that any individual improperly ordered removed in

absentia can and must file a written “motion to reopen” to establish their removal order was

entered in error. But that procedure is effectively unavailable for unrepresented families and

children. Such individuals are unable to write in English a document satisfying the complex

procedural requirements applicable to motions to reopen.

       7.       The unrepresented families and children ordered removed in absentia through

these deficient procedures did not receive proper notice, are unable to file a motion to reopen,

and could suffer serious harm if deported. The Due Process Clause and the refugee protection

laws therefore require that these individuals have an opportunity, before they are deported, to



                                                 -2-
            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 3 of 44




appear before an immigration judge, where the judge can speak to them to determine whether

rescission of their order is warranted.

       8.       Unless this Court enforces that requirement, thousands of individuals could be

deported without ever receiving a fair opportunity to appear before a judge, as required by the

Due Process Clause and the immigration laws.

                                 JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331, which

confers jurisdiction to consider federal questions. 1

       10.      This Court may grant relief under 28 U.S.C. 1331 (federal question), 28 U.S.C.

1651 (All Writs Act), 5 U.S.C. 702 and 706 (Administrative Procedure Act), 28 U.S.C. 2201 and

2202 (Declaratory Judgment Act), and Fed. R. Civ. P. 65 (injunctive relief). Defendants do not

have sovereign immunity for claims seeking injunctive relief for constitutional violations, see Ex

Parte Young, 209 U.S. 123 (1908). In any event, the government has waived any such immunity.

5 U.S.C. 702.

       11.      Venue is proper in the Southern District of New York under 28 U.S.C. 1391

because Defendants are officers or employees of the United States and a Plaintiff resides in this

District, see 28 U.S.C. 1391(e)(1)(C); because a substantial part of the events giving rise to the

claims in this action took place in this District, see 28 U.S.C. 1391(e)(1)(B); and because a

Defendant resides in this District, see 28 U.S.C. 1391(e)(1)(A). 2




1
  The Due Process Clause and Article III of the U.S. Constitution also require some federal
forum for judicial review of federal statutory and constitutional claims like those at issue here.
2
  The Transactional Records Access Clearinghouse (TRAC) at Syracuse University obtains data
on various aspects of the immigration court process from the Executive Office of Immigration
Review. Based on its analysis, more than 5,000 unrepresented children have been ordered
deported in absentia in New York since 2014. See Transactional Records Access Clearinghouse
Immigration, Juveniles – Immigration Court Deportation Proceedings (last visited July 9, 2019),
https://trac.syr.edu/phptools/immigration/juvenile/. While data about family units from the last
two years is limited, more than 800 unrepresented people in family units were ordered removed
in absentia in New York from fiscal years 2014 to 2017. See Transactional Records Access
Clearinghouse Immigration, Priority Immigration Court Cases: Women With Children (last
visited July 9, 2019), https://trac.syr.edu/phptools/immigration/mwc/.

                                                 -3-
             Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 4 of 44




                                                  PARTIES

        12.      The Asylum Seeker Advocacy Project (“ASAP”) was founded in 2015 and has

been fiscally sponsored by the Urban Justice Center, a 501(c)(3) nonprofit organization. It is

incorporated in New York and its office is located in New York City (within the Southern

District).

        13.      ASAP aims to prevent the wrongful deportation of families seeking asylum and

otherwise vindicate their rights. To achieve this goal, ASAP provides legal representation and

related forms of assistance to individuals who have sought asylum at the Mexico-U.S. border,

regardless of where they are currently located.

        14.      ASAP’s work has focused on serving families who have little or no access to

traditional legal service providers, including in rural places and less resourced states. Most of

ASAP’s clients thus far have been individuals whom the government initially detained in border

detention centers.

        15.      ASAP attorneys and support staff typically work remotely to represent asylum-

seeking families who are facing deportation.

        16.      CARECEN-Los Angeles (hereinafter “CARECEN”) was founded in 1986 to

address the needs of Salvadorans and other Central Americans who fled the region amid the civil

wars, political repression, and counter-insurgencies of the 1980s. CARECEN focuses on

providing immigration legal services and advocacy and also seeks to advance health and

wellness and family support for immigrants. Its mission is to provide direct services and engage

in community development and advocacy to help create a thriving Latino immigrant community.

        17.      CARECEN’s attorneys have provided, inter alia, free legal assistance to

immigrants, including to immigrants subject to in absentia removal orders, and have filed

motions to reopen on behalf of such immigrants. CARECEN offers immigrant communities free

know-your-rights training, addressing, inter alia, removal proceedings, in absentia orders, and

motions to reopen. CARECEN also engages in community development and advocacy regarding

immigration issues.



                                                  -4-
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 5 of 44




       18.     Immigrant Defenders Law Center (“ImmDef”), founded in 2015, is one of the

largest nonprofit providers of deportation defense in California. ImmDef’s mission is to provide

access to counsel to all indigent immigrants in deportation proceedings and defend immigrant

communities from systemic injustices within the legal system. ImmDef focuses on representing

the most vulnerable populations in removal proceedings, including unaccompanied children and

youth who arrive alone in the United States and face deportation, adults with mental-health

challenges, and lawful permanent residents facing deportation due to unlawful conviction.

       19.     ImmDef attorneys have provided, inter alia, free legal assistance to immigrant

children, including to immigrants subject to in absentia removal orders, and have filed motions

to reopen on their behalf. Through its Detained Youth Empowerment Project, which provides

know-your-rights classes and legal screenings for all children detained in shelters in the greater

Los Angeles area, ImmDef also works to educate children about the immigration system.

ImmDef engages in advocacy with lawmakers at the local, state, and federal level, with the goal

of furthering universal representation and establishing a public-defender system for immigrants.

       20.     Public Counsel was founded in 1970 and is the largest pro bono law firm in the

nation. Its activities are far-ranging and affect a wide spectrum of people who live at or below

the poverty line. Public Counsel’s mission is, in part, to protect the legal rights of disadvantaged

children; to represent immigrants who have been the victims of torture, persecution, domestic

violence, trafficking, and other crimes; and to foster economic justice by providing individuals

and institutions in underserved communities with access to quality legal representation.

       21.     Public Counsel’s attorneys have provided, inter alia, free legal assistance to

immigrants in removal proceedings, including immigrants subject to in absentia removal orders,

and have filed motions to reopen on behalf of such immigrants.

       22.     Public Counsel also participates in coalitions that seek to influence immigration

policy. For instance, in 2015, Public Counsel was a signatory on a letter to President Barack

Obama opposing reported DHS plans to conduct immigration raids to round up and deport

Central American children and their parents.



                                                 -5-
            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 6 of 44




        23.     Defendant William Barr is the Attorney General of the United States, the most

senior official in the U.S. Department of Justice (“DOJ”). He has the authority to interpret the

immigration laws and adjudicate removal cases. The Attorney General delegates this

responsibility to the Executive Office for Immigration Review (“EOIR”), which administers the

immigration courts and the Board of Immigration Appeals (“BIA”). He is named in his official

capacity.

        24.     Defendant James McHenry is the Director of EOIR, the agency within DOJ

responsible for the immigration courts and the BIA. He is named in his official capacity.

        25.     Defendant Kevin McAleenan is the Acting Secretary of the U.S. Department of

Homeland Security (“DHS”), an agency of the United States. He is named in his official

capacity.

        26.     Defendant Mark Morgan is the Acting Director of U.S. Immigration and Customs

Enforcement (“ICE”). ICE is responsible for the apprehension, detention, and removal of

noncitizens from the United States. He is named in his official capacity.

        27.     Defendant Thomas R. Decker is the Director of the New York Field Office for

ICE, a component of DHS. Mr. Decker has custody of immigrants subject to in absentia orders

after their apprehension within the jurisdiction of the New York Field Office. He is named in his

official capacity.



                                         FACTUAL BACKGROUND

        Families and Children Fleeing Violence

        28.     The number of people fleeing persecution who sought refuge in the United States

began to increase significantly in 2014. In particular, a large number of people began to flee

violence in El Salvador, Honduras and Guatemala. Between 2015 and 2017, the number of

people from those countries requesting asylum in the immigration courts increased 258%. The




                                                -6-
            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 7 of 44




number decreased somewhat in 2018, but early evidence suggests the number of people fleeing

those countries has increased again in 2019. 3

          29.   Since 2014, a significant percentage of people fleeing persecution have come

either as families or as unaccompanied children. 4 The percentage of all those apprehended at the

Southwest border who arrived as families or unaccompanied children increased from 10% of the

total number of individuals in 2012, to 66% in the period from October 2018 to May 2019. 5 A

total of 65,691 adults and children had their cases processed as “family unit” cases between

September 2018 and May 2019 in ten immigration court locations (while other families did not

have their cases processed as “family units”). 6
          30.   Many of the families and unaccompanied children who have sought refuge here

fled persecution, torture, or death at the hands of their governments, transnational gangs, or their

own family members. Many migrant children have also been raped, kidnapped, abandoned, or

physically abused in their home countries or by smugglers during their journey to the United

States.




3
 Miriam Jordan, More Migrants Are Crossing the Border This Year. What’s Changed? New
York Times (March 5, 2019) (268,044 migrants detained in the first five months of this fiscal
year, including 136,150 people arriving in families with children).
4
  For purposes of this complaint, “families” refers to individuals who were part of a family unit
at the time of their apprehension or when their cases were processed by the immigration courts.
“Unaccompanied children” or “children” similarly refers to people under 18 who were
unaccompanied by their parents at the time of their apprehension or when their cases were
processed.
5
  U.S. Customs and Border Protection, Southwest Border Migration,
https://www.cbp.gov/newsroom/stats/sw-border-migration (last visited June 19, 2019). Adam
Isacson, et al., There is a Crisis at the U.S.-Mexico Border. But It’s Manageable, Washington
Office on Latin America, April 4, 2019, https://www.wola.org/analysis/fix-us-mexico-border-
humanitarian-crisis/ (last visited June 19, 2019).
6
  Transactional Records Access Clearinghouse Immigration, Most Released Families Attend
Immigration Court Hearings (June 18, 2019) https://trac.syr.edu/immigration/reports/562/.
Memorandum from James R. McHenry, Track and Expedition of “Family Unit” Cases 1 (Nov.
16, 2018), https://www.justice.gov/eoir/page/file/1112036/download (Family unit cases started
to be tracked in ten immigration court locations: Atlanta, Baltimore, Chicago, Houston, Los
Angeles, Miami, New Orleans, New York City, San Francisco).

                                                   -7-
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 8 of 44




       The “Rocket Docket” Causes Widespread Notice Failures and Other Due Process

Problems.

       31.     In response to the increase in families and children fleeing their countries of

origin, since 2014 the government has consistently processed the deportation cases of these

families and children on an extremely expedited basis, in a chaotic and disorganized manner.

Massive errors in the implementation of these so-called “rocket dockets” have resulted in

widespread failures to provide adequate notice in thousands of cases. Many of these errors were

likely accidental, but others were at least reckless and in some cases intentional.

       32.     In the summer of 2014, the Obama Administration “prioritized” the deportation

cases of families and children seeking asylum for expedited processing in the immigration court

system. Immigration courts shifted their resources and altered their case management practices to

resolve these deportation cases swiftly by creating rocket dockets to adjudicate them quickly. 7
High-level administration officials endorsed this plan and also signaled their intention to deport

the families and children subject to the rocket dockets. As then-Vice President Joe Biden stated,

“the Department of Justice, Homeland Security . . . are enhancing the enforcement and removal

proceedings because those who are pondering risking their lives to reach the United States

should be aware of what awaits them. It will not be open arms. . . . [W]e’re going to send the vast

majority of you back.” Press Release, Vice President Joe Biden, Office of the Vice President,

Remarks to the Press with Q&A in Guatemala (Jun. 20, 2014).

       33.     From the outset, the rocket dockets produced widespread notice failures. For

example, Plaintiffs and other legal service providers saw instances of immigrant families and

children receiving hearing notices fewer than 10 days before their hearing date, contrary to the

requirements of the Immigration and Nationality Act (“INA”), 8 U.S.C. 1229(b)(1), and in many

instances after the scheduled hearing. In other instances people never received notices because



7
 See Press Release, U.S. Department of Justice, Department of Justice Announces New
Priorities to Address Surge of Migrants Crossing into the U.S. (Jul. 9, 2014); see also
Memorandum from Brian M. O’Leary, Chief Immigration Judge, Executive Office for
Immigration Review, to All Immigration Judges (Sept. 10, 2014).

                                                 -8-
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 9 of 44




court staff incorrectly entered addresses or because, for other reasons, the addresses on file with

EOIR did not match the addresses provided to the government by immigrants or their sponsors. 8

In either case, the result was that notices were sent to the wrong addresses through no fault of the

immigrants.

       34.     When thousands of unrepresented families failed to appear for their immigration

court hearings, immigration judges consistently ordered them removed in absentia. The courts

entered the in absentia removal orders in such cases against all the family members in such

proceedings, including the children.

       35.     Similarly, when thousands of unrepresented unaccompanied children failed to

appear for their hearings, the judges consistently ordered them removed. They did so despite the

fact that—whether or not the adults involved had received proper notice—the children

themselves had no control over whether or not they appeared in court.

       36.     The severity of these early problems caused by the rocket docket led dozens of

legal-service providers to write the Obama Administration in February 2015, asking that it fix

those problems: “Legal service providers, social service providers, and immigration advocates

that work with children in removal proceedings have received numerous reports . . . of

significant numbers of children who have either received defective notice of their removal



8
  See Kate Linthicum, 7,000 Immigrant Children Ordered Deported Without Going to Court,
L.A. Times (Mar. 6, 2015) (finding that notices sometimes arrived late, at the wrong address, or
not at all; or that they arrived very shortly before the hearing date but required children to travel
hundreds of miles to attend their court hearings), http://www.latimes.com/local/california/la-me-
children-deported-20150306-story.html; see also Tom Jawetz, Addressing the Flow of Central
American Mothers and Children Seeking Protection, Center for American Progress (Jan. 12,
2016) (finding that the Obama Administration’s raids targeting families and children from
Central America posed a serious “due process crisis” because the government often failed to
provide “accurate and sufficient notice regarding scheduled court hearings”),
https://www.americanprogress.org/issues/immigration/news/2016/01/12/128645/addressing-the-
flow-of-central-american-mothers-and-children-seeking-protection/; see also Philip E. Wolgin,
Ensuring Due Process Protections for Central American Refugees, Center for American
Progress (Feb. 1, 2016) (evidence suggests unaccompanied children were inadequately informed
of future hearing dates),
https://www.americanprogress.org/issues/immigration/news/2016/02/01/130294/ensuring-due-
process-protections-for-central-american-refugees/.

                                                 -9-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 10 of 44




proceedings and upcoming hearing dates, or who have not received notice at all. Yet immigration

courts have issued and continue to issue numerous in absentia removal orders against such

children, including those without legal representation.” See Letter of February 9, 2015 from

American Friends Service Committee, et al., to Juan Osuna, et al. (attached as Exhibit A). 9

       37.      Despite this letter and other efforts to bring these issues to the attention of the

government, the problems with defective notices continued. Although the government modified

the expedited processing system in March 2015, the modifications had no effect on either the

excessive speed with which cases were scheduled or the immigration judges’ practice of ordering

that those who did not appear be removed.

       38.     The Trump Administration’s policies and practices have severely exacerbated

these problems. The Trump Administration adopted its own version of the rocket dockets,

resulting in predictable chaos. In January 2017, the Executive Office for Immigration Review set

new case priorities revising docketing practices. Among those designated as the highest

processing priority were unaccompanied children in government custody.

       39.     The following year, the Trump Administration instructed that cases of family

units would be docketed expeditiously as well, so that they could be processed within one year.

Although the Administration acknowledged that the previous family unit processing priority had

failed, it asserted its new policy targeting family units would succeed.

       40.     Thus, chaotic docketing practices have continued unabated in the last two years,

resulting in the same or worse notice problems. For example, in 2018, ICE knowingly issued

thousands of Notices to Appear for dates on which immigration courts had not actually

scheduled hearings. In some cases these purported notices listed weekend dates, or dates that do

not exist, such as September 31. In hundreds of cases, applicants arrived for hearings to find long

lines, only to learn that they were not in fact scheduled for a hearing on that day.



9
  This letter traced the beginning of these problems to a charging practice that apparently began
around May 24, 2014. A similar letter written by the New York Civil Liberties Union to the
Chief Immigration Judge in New York suggested it could have begun as early as May 1, 2014.
(attached as Exhibit B).

                                                 -10-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 11 of 44




       41.     In other cases, immigration enforcement officials served the Notice to Appear in

person or at the correct address, but did not file it in court until long afterward. Individuals

whose addresses changed after receiving such Notices to Appear had no mechanism to change

their address with the immigration courts while awaiting their hearing date, because their cases

were not yet in the court system.

       42.     Other notices were sent with no date and time, or in other cases with no location.

The government had itself argued in briefing to the Supreme Court that the immigration statute

does not permit courts to order that an individual to be ordered removed in absentia on the basis

of a Notice to Appear issued without a date and time, Pereira v. Sessions, 138 S. Ct. 2105, 2118

(2018) (citing 8 U.S.C. 1229a(b)(5)(A) and (b)(5)(C)(ii)), but immigration judges issued

thousands of such in absentia orders anyway.

       43.     As of the end of May 2019, a detailed analysis of court records found nearly

10,000 “phantom” family cases, meaning that the record contained a case number but did not

include the date of the Notice to Appear, its filing date, the charges alleged, or any further details

about the family. In other cases, court records left address fields blank, or the addresses

contained transcription errors, such as ZIP codes that did not exist or that corresponded to a city

different from the one listed. Overall, in 83% of the cases decided in absentia, not even the initial

scheduling hearing ever took place. 10

       44.     A different analysis conducted by the Department of Justice itself focused on one

immigration court. Based on this analysis, the department admitted that court staff failed to

process or send out many change-of-address forms: “Poor management of this core process . . .

can result in respondents being ordered removed in absentia through no fault of their own.” 11

       45.     At the same time that the Trump Administration failed to provide proper notice in

thousands of cases, the Attorney General directed immigration judges to grant fewer

10
  Transactional Records Access Clearinghouse Immigration, Most Released Families Attend
Immigration Court Hearings (June 18, 2019) https://trac.syr.edu/immigration/reports/562/.
11
   Ani Ucar, Leaked Report Shows the Utter Dysfunction of Baltimore’s Immigration Court,
VICE NEWS, Oct. 3, 2018, https://news.vice.com/en us/article/xw94ea/leaked-report-shows-the-
utter-dysfunction-of-baltimores-immigration-court (last visited June 21, 2019).

                                                 -11-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 12 of 44




continuances. Matter of L-A-B-R-, 27 I. & N. Dec. 245 (2018). EOIR also implemented

performance metrics for immigration judges, requiring them to complete 700 cases per year.

These measures exacerbated the pressure on already overburdened immigration judges to resolve

cases very quickly, thereby increasing the number of unjustified in absentia orders.

       46.     As a result, for the last five years, immigration judges have issued in absentia

removal orders for tens of thousands of unrepresented families and children who never had a fair

opportunity to appear in court. 12

       47.     From fiscal years 2014 to 2017, 35,461 unrepresented “adults with children” (i.e.,

families) and 39,027 unrepresented “unaccompanied children” were ordered removed in absentia

under the Obama-era rocket dockets. Nearly 90% of all removal orders entered against

unrepresented families during that period were in absentia orders. Similarly, about 90% of the

removal orders against unrepresented children during that period were entered in absentia. 13




12
   Manuel Madrid, Miami’s Immigration Court Has Become a Well-Oiled Deportation Machine,
New Data Shows, MIAMI NEW TIMES, June 27, 2019,
https://www.miaminewtimes.com/news/miamis-immigration-court-issues-deportation-orders-
for-thousands-of-families-11204731?fbclid=IwAR0aPr8Z8xn_I953xORMEp28CG9zuKH6j1-
nEeO9nJw0cQXfdjvDxaKZ8Cs (last visited July 2, 2019); see also Timothy Bella, An 11-year-
old girl could be deported because of a court error triggered by the government shutdown,
attorney says, THE WASHINGTON POST, April 12, 2019,
https://www.washingtonpost.com/nation/2019/04/12/i-dont-want-be-taken-away-my-mom-an-
year-old-girl-could-be-deported-without-her-family/?utm_term=.df0d0075a719 (last visited June
19, 2019).
13
   Publicly available data from the “adults with children” docket covers the period from
approximately the summer of 2014 through April 2017. Publicly available data for the
“unaccompanied children” docket covers, inter alia, all of 2014, so the numbers cited above
include some number of unrepresented children ordered removed in absentia before the
government officially implemented the rocket docket in July 2014, as well as some number
ordered removed in absentia after the docket officially stopped operating. See Transactional
Records Access Clearinghouse Immigration, Priority Immigration Court Cases: Women with
Children (last visited July 9, 2019) (approximately 88% of all removal orders against
unrepresented “adults with children” on the “adults with children” docket were ordered removed
in absentia), http://trac.syr.edu/phptools/immigration/mwc/; Transactional Records Access
Clearinghouse Immigration, Juveniles—Immigration Court Deportation Proceedings (last visited
July 9, 2019) (approximately 90% of all removal orders against unrepresented “juveniles” were
in absentia), http://trac.syr.edu/phptools/immigration/juvenile/.

                                               -12-
            Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 13 of 44




           48.   Under the Trump Administration, Department of Justice statistics show that, as of

June 2019, 12,784 “family units” have been ordered removed in its rocket dockets. 85% of those

removal orders were entered in absentia. 14 Data on unaccompanied children is harder to obtain

due to the effects of the Trump Administration’s family-separation policy, but available data

suggests nearly 30,000 unrepresented children have been ordered removed in absentia since

2018. 15

           49.   Thus, there are now tens of thousands of families and children living in the United

States with in absentia removal orders who never had a fair opportunity to appear in court.

           In Absentia Orders and The Inadequacy of the Motion to Reopen Mechanism

           50.   The immigration statutes permit immigration judges to order individuals removed

in absentia if they fail to appear, but only if the judge finds both that they received proper notice

of the date and time of the hearing and are removable. 8 U.S.C. 1229(a)(1). See also 8 U.S.C.
1229(a)(2) (requiring additional notice where time or place of proceedings changes).

           51.   At the removal hearing, DHS must establish “by clear, unequivocal, and

convincing evidence” both that it complied with its notice obligations and that the non-citizen is

removable. 8 U.S.C. 1229a(b)(5)(A); 8 C.F.R. 1003.26. Unlike in at least some other legal

systems, however, written notice is considered sufficient not only if it is “provided to the alien or

the alien’s counsel of record,” but also if it is provided at the non-citizen’s most recent address

on file. 8 U.S.C. 1229a(b)(5)(A). In other words, if a DHS prosecutor can show that the agency

provided notice to that address, an Immigration Judge can proceed in absentia, whether or not

the non-citizen ever received the notice or was actually even living there. Moreover, the agency

treats removability as established by evidence that the non-citizen had no pre-existing

authorization to enter or remain in the United States. DHS need not show ineligibility for asylum

in order to establish removability.

14
  Executive Office for Immigration Review Adjudication Statistics: “Family Unit” Data for
Select Courts (available at https://www.justice.gov/eoir/file/1174141/download).
15
   See supra n. 13 [[Transactional Records Access Clearinghouse Immigration, Juveniles—
Immigration Court Deportation Proceedings (last visited July 9, 2017)
https://trac.syr.edu/phptools/immigration/juvenile/.]]

                                                -13-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 14 of 44




       52.     Nonetheless, the government treats an in absentia order as final and enforceable

with no further process. When ICE enforcement officers encounter an individual with an in

absentia order, they can arrest and deport that individual in a matter of days or even hours.

Individuals ordered removed in absentia are provided no opportunity to appear before a judge, to

appeal, or to any other process. Under current agency practice, the only way for an individual

facing imminent deportation pursuant to an in absentia order to obtain relief from that order is to

file a written motion to reopen. 8 C.F.R. 1003.23(b)(4)(ii).

       53.     The statute permits rescission of in absentia orders if notice was defective, upon a

showing of exceptional circumstances, or for certain other reasons. See generally 8 U.S.C.

1229a(b)(5)(c). 16 As noted above, however, the only mechanism the agency recognizes to permit
someone to raise those arguments is for them to file a written motion.

       54.     For represented individuals, this written motion can serve as an important

mechanism for addressing the due process failures described above. Immigration judges

routinely have granted motions to reopen filed by Plaintiffs and other legal-service providers for

families and children they represent—based on notice failures, service defects, the immigrant’s

understandable inability to attend a hearing (including because he or she was a child at the time

the removal order issued), and other common deficiencies. Many of these reopened proceedings

have resulted in relief from deportation.

       55.     For example, Plaintiff Asylum Seeker Advocacy Project (ASAP), along with

Catholic Legal Immigration Network, Inc., won all 46 of the cases in which they filed motions to

reopen, the substantial majority without the need for any appeal. The top three reasons they

found for their clients’ failure to appear were (1) lack of any timely notice; (2) government errors




       16
          Regulations and case law also recognize additional requirements for service in
children’s cases. Service of a notice to appear “shall be made upon the person with whom . . . the
minor resides” and “whenever possible, service shall also be made on the near relative, guardian,
committee, or friend.” 8 C.F.R. 103.8(c)(2)(ii).




                                               -14-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 15 of 44




and omissions in the communication of notice information; and (3) physical, geographical, and

language barriers that prevented the client from attending the hearing. 17

       56.      As these results show, a very high percentage of families and children ordered

removed in absentia would have their motions to reopen granted, if they had the ability to

present them.

       57.      Immigrant families and children who do not receive legal assistance from

Plaintiffs or other attorneys are, however, unable to file motions to reopen. Most of these

immigrants subject to in absentia orders speak limited if any English, and they lack the capacity

to read, understand, and comply with the requirements for writing and filing a motion to reopen.

       58.      These requirements are extremely complex. The immigration statute recognizes

three bases on which an immigration court can grant a motion to reopen an in absentia order.

Non-citizens must demonstrate that they did not receive proper notice, that they were in federal

or state custody and therefore failed to appear through no fault of their own, or that the non-

appearance was due to “exceptional circumstances.” 8 U.S.C. 1229a(b)(5)(C). “Exceptional

circumstances” in this context is a term of art, which refers to circumstances “beyond the

control” of the immigrant, such as “battery or extreme cruelty” to the immigrant, “serious

illness” of the immigrant, or “serious illness or death of the spouse, child, or parent,” but not

“less compelling circumstances.” 8 U.S.C. 1229a(e)(1); see also 8 C.F.R. 1003.23(b)(iii)(A)(1).

The deadline for filing a motion to reopen differs based on the claim being raised. There is no

deadline for filing a motion to reopen based on alleged notice defects. 8 U.S.C.

1229a(b)(5)(C)(ii). A motion based on exceptional circumstances must be filed within 180 days

of the removal order, though that deadline is subject to tolling. 8 U.S.C. 1229a(b)(5)(C)(i). The

statute and BIA caselaw also recognize other bases for filing motions to reopen. See, e.g., 8

U.S.C. 1229a(c)(7)(C)(ii) (changed country conditions).



17
  Asylum Seeker Advocacy Project and the Catholic Legal Immigration Network, Inc., Denied a
Day in Court: The Government’s Use of In Absentia Removal Orders Against Families Seeking
Asylum (2018). At the time of publication, two of the 46 cases had not been granted, but since
publication the motions in those two cases were also granted.

                                                -15-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 16 of 44




       59.     In addition, an individual seeking to file a motion to reopen an in absentia

removal order must generally review their immigration file (known as the “A-file” or, for court

records, the “Record of Proceedings”) to determine what the record discloses regarding the

government’s attempt to provide notice. The government does not, however, provide individuals

with a copy of their A-file and Record of Proceedings at the time they are arrested pending

deportation.

       60.     Under current agency practice, the government does not permit individuals to

make their motions to reopen orally before an immigration judge. Moreover, the government

does not provide individuals with access to their A-files (the file containing all government

documents related to their case) to prepare such motions. Indeed, it takes no steps to assist

individuals who lack the capacity to file on their own, even once they are detained pending

deportation. For these reasons, the motion-to-reopen process does not provide unrepresented

individuals facing imminent removal any meaningful opportunity to challenge defects in their in

absentia removal orders prior to deportation.



       Plaintiffs’ Attempts to Protect Immigrant Families and Children

       61.     Plaintiffs provide legal representation to many families and unaccompanied

children. In addition, because the Plaintiff organizations lack the capacity to represent all (or

even most) of the unrepresented families and children they encounter, they provide a range of

lesser forms of legal assistance to many of the unrepresented families and children they serve.

       62.     Plaintiffs have been, and will continue to be, harmed by the inadequacies of the

current motion-to-reopen process for unrepresented individuals. Those deficiencies force them to

divert resources away from their core services, thereby undermining their missions and impairing

their activities. Each time raids against immigrants with existing in absentia orders occur, this

harm is multiplied, as some or all Plaintiffs expend resources trying to identify the affected

individuals and, if possible, assist them in filing motions to reopen or otherwise countering the

defects in the motion-to-reopen process. Plaintiffs have also expended resources on community



                                                -16-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 17 of 44




educational programs explaining in absentia removal orders and the risks they create and on

advocacy to ameliorate the harsh effects of the rocket dockets.

       63.     In addition, the immediate deportation without a hearing of individuals with in

absentia orders, including those Plaintiffs seek to serve, prevents those individuals from gaining

access to the organizations’ core services. Although Plaintiffs assist individuals facing

deportation with prior in absentia orders to the extent possible, they are not able to help all of

their constituents in such circumstances.

       64.     As described above, Plaintiff Asylum Seeker Advocacy Project (ASAP) has

focused its work on protecting families seeking asylum who face wrongful deportation.

       65.     Although ASAP’s key mission is to assist families in obtaining asylum, a large

portion of its limited representation resources have instead been spent litigating motions to

reopen due to the constitutional deficiencies associated with in absentia orders. At the cost of not

being able to provide its full complement of core services, ASAP has been forced to focus on

challenging in absentia orders because of the high rate of in absentia orders among families who

fled persecution and the particular risk of immediate unlawful deportation that individuals with

such orders face. Perhaps most important, pro bono resources—volunteer legal work by private

law firms and attorneys—are very often unavailable to people with in absentia orders, because

the requirements for preparing and filing written motions to reopen are technically complex and

the work involved is far more than for other cases, thereby making those cases less attractive to

private pro bono attorneys who are not immigration specialists. As a result of these factors, a

large portion of ASAP’s direct representation has involved people who have been ordered

removed in absentia.

       66.     If ASAP had not been compelled to expend these resources on in absentia orders,

it would have directed them toward providing assistance to pro se individuals to file their asylum

applications in immigration court or litigate appeals, placing cases with private attorneys to

litigate asylum hearings, and otherwise working to help people obtain asylum and other services




                                                -17-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 18 of 44




in aid of families’ seeking refuge. Instead, however, it has had to spend an inordinate amount of

time and resources reopening cases just for people to get the chance to apply.

       67.     ASAP could conduct its work far more efficiently if the government were

required to present individuals ordered removed in absentia to immigration judges, with an

opportunity to move orally to reopen their cases, prior to executing the removal orders. Among

other benefits, such a system often would obviate the need to prepare and file written motions.

While in some cases such motions might still be required to supplement oral presentations, the

number of them would be greatly reduced and they could be more narrowly focused on the

specific issues that may have been identified in initial court proceedings. Such a system would

also permit ASAP to concentrate on its mission by assisting individuals in their asylum cases in

immigration court.

       68.     Plaintiff CARECEN-LA runs multiple core programs dedicated to ensure the

legal rights of Central American immigrants. Resources from each of those programs are

diverted to addressing the problems arising from the enforcement of in absentia orders against

Central American families.

       69.     CARECEN-LA has a large community-education program to inform its

constituents of the dangers arising from the immigration-enforcement system. That program

utilizes “charlas”—community presentations convened at schools, consulates, CARECEN’s

offices, and elsewhere—that provide basic but critical information concerning the immigration

system. Because of the acute risk created by the possibility of immediate deportation arising

from in absentia orders, the staff conducting charlas routinely include extensive information on

how someone can determine that they have an in absentia order, the risks associated with such

orders, and basic information about the motion-to-reopen process.

       70.     Through its charla programs, its office intake, and elsewhere, CARECEN-LA

staff routinely encounter unrepresented individuals ordered removed in absentia on the rocket

docket, including both families with children and children who came to this country alone.

CARECEN-LA attorneys must work under intense time pressure to file motions to reopen in



                                               -18-
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 19 of 44




such cases, forcing them to change their work priorities to focus first on in absentia cases at the

expense of other, core services, because an individual who is arrested with a pre-existing in

absentia order faces immediate deportation without the opportunity to appear before a judge.

CARECEN staff are forced to work much more quickly than they otherwise would to contact the

individual’s family members on an expedited basis, attempt to obtain the relevant documents

from the A-file through extraordinary channels, and file a motion to reopen on an expedited

basis.

         71.   Whenever there are increased enforcement actions against any particular

population, such as Central American families and children who came in the last few years,

CARECEN-LA’s office receives a corresponding increase in intakes and requests for

information. These increases inundate the organization’s staff, thereby diverting them from

performing other work.

         72.   Thus, at the expense of fully pursuing its core goals, CARECEN has been

compelled to devote significant portions of its limited resources to counteract the constitutionally

insufficient process afforded immigrants subject to in absentia removal orders, for instance by

undertaking additional legal representations, outreach efforts, and advocacy. If CARECEN had

not been compelled to expend these resources, it would have directed them toward other efforts

to advance immigrants’ rights and other abuses in the immigration-enforcement system.

         73.   In addition, funding for CARECEN’s asylum cases is based in part on the number

of cases it handles per year and the number it anticipates serving. Because individuals with in

absentia orders face immediate deportation and require complex written motions to reopen just

to get a hearing before a judge, CARECEN expends resources that could otherwise be devoted to

multiple other cases when it takes on a single in absentia case. That inefficiency has harmed

CARECEN’s funding, because it reduces the total number of cases CARECEN can take on.

         74.   Plaintiff Immigrant Defenders Law Center (ImmDef) also runs several programs

dedicated to ensuring the legal rights of non-citizens facing deportation, including Central

Americans fleeing persecution. ImmDef provides education to community members, including



                                                -19-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 20 of 44




members of the Central American refugee community, about the immigration-enforcement

system. In that context, it must expend resources explaining in absentia removal orders and the

particular dangers arising from them, thereby preventing it from addressing other important

immigration-enforcement topics.

       75.     ImmDef attorneys also provide educational programs for dependency attorneys,

hospitals, and other social service providers who come into contact with non-citizens, including

Central Americans who came here fleeing persecution. ImmDef’s attorneys often must focus on

the unique dangers associated with in absentia removal orders as part of those educational

programs, thereby displacing content about other important immigration-enforcement topics.

       76.     In addition, ImmDef attorneys provide legal assistance and representation to

every detained child in the Los Angeles area, including the children detained in long-term foster

care facilities and any children held in the custody of the Office of Refugee Resettlement.

Because some of those clients are released and subsequently ordered removed for failing to

appear, ImmDef has former clients with in absentia removal orders. When its staff encounters

those individuals, they must work expeditiously to protect them because of the unique risk posed

by the possibility of deportation without a hearing. The need to protect individuals with in

absentia orders thus displaces other immigration defense work.

       77.     Accordingly, at the expense of fully pursuing its core goals, ImmDef has been

compelled to devote significant portions of its limited resources to counteract the constitutionally

insufficient process afforded immigrants subject to in absentia removal orders, for instance by

undertaking additional legal representations, outreach efforts, and advocacy. If ImmDef had not

been compelled to expend these resources, it would have directed them toward other efforts to

represent individuals in immigration court and otherwise advance immigrants’ rights and combat

other abuses in the immigration-enforcement system.

       78.     Plaintiff Public Counsel also runs several programs to protect the rights of

immigrants facing deportation, including people fleeing Central America. Public Counsel

provides know-your-rights trainings and individualized legal assistance to detained individuals,



                                               -20-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 21 of 44




including those who are detained after having previously received in absentia removal orders.

When they encounter such individuals, Public Counsel attorneys must prioritize assisting them

by explaining the requirements for filing motions to reopen, and, in some cases, filing the

motions on their behalf. Because of the imminent threat of deportation in such cases, Public

Counsel must divert immediate resources to them, at the expense of education other detainees in

need of advice and/or taking on representation in other cases. Motion to reopen work is

substantial. It may involve contacting the detainee’s family members on an expedited basis,

speaking with local ICE authorities or detention center personnel, attempting to obtain the

relevant documents from the A-file through extraordinary channels, and assisting with the filing

of a motion to reopen on an extremely expedited basis.

       79.     Public Counsel has other programs that serve Central Americans fleeing

persecution. For example, Public Counsel has several staff attorneys who represent children

facing removal. Those attorneys have represented people who entered the United States as

unaccompanied children and were later ordered removed in absentia. In some cases those

children have come to Public Counsel through the foster-care system, while in others they have

come through the adult-detainee population. Regardless of how the case arises, Public Counsel’s

attorneys are forced to act more quickly in these cases in order to prevent execution of the in

absentia removal order before a judge has had the opportunity to examine the individual’s

defenses.

       80.     Because of the risk that a large number of its constituents could be immediately

deported without a hearing, Public Counsel has been forced to expend resources on creating a

new program to train attorneys on screening individuals in advance of the technically complex

processes for preparing and filing written motions to reopen. Public Counsel has had to divert

non-immigration attorneys from its other programs to receive training on and assist with

handling these screenings. Public Counsel also has had to educate the legal community and

members of the immigrant community on how to learn of the existence of in absentia orders and

what legal strategies exist for challenging such orders. Thus, at the expense of fully pursuing its



                                                -21-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 22 of 44




core goals, Public Counsel has been compelled to devote significant portions of its limited

resources to counteract the constitutionally insufficient process afforded immigrants subject to in

absentia removal orders, for instance by undertaking additional legal representations, outreach

efforts, and advocacy. If Public Counsel had not been compelled to expend these resources, it

would have directed them toward other efforts to advance immigrants’ rights and other abuses in

the immigration-enforcement system.

       81.     Each of these organizations also engages in public advocacy to inform immigrant

families and the general public about the risks associated with in absentia orders and to advocate

against their use. For example, CARECEN-LA, ImmDef, and Public Counsel, along with other

groups, organized a press conference to protest the Obama Administration’s raids against Central

American refugees in January 2016.

       Imminent Deportations of Families and Children Subjected to the “Rocket Docket.”

       82.     While families and children who receive in absentia removal orders have been at

risk of deportation for years, the government has not consistently targeted them specifically in its

enforcement efforts. The Obama Administration did so briefly in January 2016 and was heavily

criticized for doing so. See, e.g., Josh Gerstein and Seung Min Kim, Obama administration kicks

off family deportation raids, Politico (Jan. 4, 2016),

https://www.politico.com/story/2016/01/obama-family-deportation-raids-217329 (describing

raids affecting several dozen people in January 2016).

       83.     Upon information and belief, the situation has now changed. The President

himself tweeted on June 17, 2019, that “[n]ext week ICE will begin the process of removing the

millions of illegal aliens who have illicitly found their way into the United States.” Recent

reports indicate that the President was referring to a plan to target families and children with in

absentia removal orders en masse. In addition, on June 19, 2019, Mark Morgan, Acting Director

of ICE, announced the upcoming mass arrests would include among its targets 2,000 families

who recently arrived, were part of an expedited court process, failed to report for their hearing,




                                                -22-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 23 of 44




and were ordered deported in early 2019. After a brief pause, on June 28, 2019 the President

reiterated that ICE immigration raids would start in about a week, sometime after July 4.

       84.     These reports are consistent with earlier ones suggesting the Administration first

considered plans to target families and children subject to in absentia orders at least two years

ago. As reported in September 2017, “[t]he Trump administration is weighing a new policy that

would fast-track the deportation of thousands of Central American teenagers who arrived at the

southern border, unaccompanied by adults. . . . This new policy would call for expedited

deportation of . . . the more than 150,000 children who arrived at the southern border alone,

escaping violence and poverty in El Salvador, Honduras and Guatemala. Under the plan being

discussed . . . they would not see an immigration judge first.” 18
       85.     Upon information and belief, those plans were delayed by officials who thought

them too draconian, if not unlawful. Those officials are now gone. 19

                                        LEGAL BACKGROUND

       86.     The central legal injury that Plaintiffs face arises from the government’s view that

it may use in absentia removal orders to summarily deport unrepresented families and children,

despite the massive notice deficiencies and other errors that infected thousands of those orders.

       87.     The Constitution and immigration laws require that individuals facing deportation

receive hearings at which they can present their defenses. The Supreme Court held over one

hundred years ago that the Fifth Amendment protects people facing deportation and therefore

entitles them to notice, hearings, and other basic Due Process protections. Yamataya v. Fisher,

189 U.S. 86 (1903).

       88.     Immigration statutes codify that basic principle by providing a hearing and other

protections to all people in removal proceedings, including those who have a credible fear of


18
  See Franco Ordonez, Exclusive: Trump team drafting plan to deport more young people —
Central American teens, (Sept. 21, 2017), http://www.mcclatchydc.com/news/politics-
government/white-house/article174488221.html#storylink=cpy.
19
  Zolan Kanno-Youngs, In Shift, U.S. Vows to More Aggressively Deport Migrant Families,
N.Y. TIMES, June 4, 2019, https://www.nytimes.com/2019/06/04/us/politics/ice-migrant-
families.html (last visited June 19, 2019).

                                                -23-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 24 of 44




persecution or torture. See generally 8 U.S.C. 1229a, 1225(b). Under these statutes and the Fifth

Amendment, individuals in removal proceedings are entitled to “a full and fair hearing which

provides a meaningful opportunity to be heard.” Lin v. U.S. Dept. of Justice, 453 F.3d 99, 104-

105 (2d Cir. 2006) (quoting Capric v. Ashcroft, 355 F.3d 1075, 1087 (7th Cir. 2004)).

       89.     While, as noted above, the statute and agency regulations on their face permit the

deportation of individuals who failed to appear without further process, neither the Due Process

Clause nor the refugee-protection provisions of the immigration laws permit application of that

rule to unrepresented families and children ordered deported in absentia since 2014. Thousands

of people in that group certainly failed to appear through no fault of their own, lack the ability to

file a motion to reopen, and will face persecution or torture if returned to their home countries.

Under those conditions, the risk of erroneous deprivation arising from the imposition of a

requirement that they file a written motion to reopen before they can appear in court is

intolerably high and therefore violates the Fifth Amendment and the immigration laws.

       90.     Several courts have issued injunctions against ICE’s use of process-free mass

removals where particular populations were targeted for expedited enforcement, in order to

provide such individuals meaningful access to procedures needed to seek immigration relief. See

Chhoeun v. Marin, 306 F.Supp.3d 1147, 1162 (C.D. Cal. 2018) (“The Court has found that

Petitioners [Cambodian nationals] are likely to succeed on their claim that removal without an

opportunity to file and litigate motions to reopen constitutes a deprivation of Petitioners’ due

process rights”); Devitri v. Cronen, 289 F.Supp.3d 287, 295 (D. Mass. 2018) (“Petitioners have

proven a likelihood of success on their due process claim that they will suffer prejudice through a

denial of a meaningful opportunity to have a motion to reopen and motion to stay ruled on by the

BIA and Court of Appeals prior to removal to a country [Indonesia] where they have a credible

fear of persecution”); but see Hamama v. Adducci, 912 F.3d 869, 874 (9th Cir. 2018) (“The

Attorney General’s enforcement of long-standing removal orders . . . is not subject to judicial

review”).




                                                -24-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 25 of 44



                                          COUNT I
                 Violation of the Due Process Clause of the Fifth Amendment
                                    to the United States Constitution

       91.      All of the foregoing allegations are repeated and realleged as though fully set

forth herein.

       92.      The Fifth Amendment to the U.S. Constitution provides that “[n]o person shall

be . . . deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V.

       93.      Defendants’ actions, policies, and practices violate the Due Process Clause of the

Fifth Amendment.


                                                COUNT II
             Violation of the Immigration and Nationality Act, Prohibition on Removal to

                Country Where Individual Would Face Persecution or Torture

       94.      All of the foregoing allegations are repeated and realleged as though fully set

forth herein.

       95.      Defendants’ actions, policies, and practices violate the refugee-protection

provisions of the INA, including 8 U.S.C. 1229a(b)(4)(B), 8 U.S.C. 1229a(b)(5)(C), 8 U.S.C.

1229a(c)(7), 8 U.S.C. 1231(b)(3), the Foreign Affairs Reform and Restructuring Act of 1998

(FARRA), Pub. L. No. 105-277, Div. G., Title XXII, § 2242, 112 Stat. 2681-822 (Oct. 21, 1998)

(codified as Note to 8 U.S.C. 1231), and 8 C.F.R. 208.16-18 (implementing prohibition on

deportation in the Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment).




                                     PRAYER FOR RELIEF

       Plaintiffs ask this Court to grant the following relief:

1.     A declaration that, under the Due Process Clause, all currently unrepresented families and

children who were ordered removed in absentia on or after May 1, 2014 are entitled, prior to

their physical removal, to (1) a hearing before an immigration judge, with all its attendant


                                                -25-
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 26 of 44




procedural protections, in order for the judge to determine whether their removal order should be

rescinded; and (2) access to the A-files and Records of Proceedings containing information about

their cases, to obtain information relevant to that determination, with sufficient time prior to that

hearing to permit them to prepare for it.

2.     An order requiring Defendants, (1) prior to physically removing any currently

unrepresented family or child who was ordered removed in absentia on or after May 1, 2014, to

hold a hearing to determine whether their removal order should be rescinded; and (2) grant each

such person access to their A-files and Records of Proceedings with sufficient time prior to that

hearing to permit them to prepare for it.

3.      Plaintiffs’ reasonable attorneys’ fees, costs, and other disbursements pursuant to the

Equal Access to Justice Act, 28 U.S.C. 2412; and

4.     Any and all such other relief as the Court deems just and equitable.


DATED: July 11, 2019                        Respectfully submitted,

                                            MUNGER, TOLLES & OLSON LLP
                                               MELINDA E. LEMOINE

                                                  BRADLEY S. PHILLIPS*
                                                  GREGORY D. PHILLIPS*
                                                  ROBERT L. DELL ANGELO*
                                                  SKYLAR BROOKS*
                                                  GINA F. ELLIOTT*



                                            By:          /s/ Melinda LeMoine




AHILAN T. ARULANANTHAM*
aarulanantham@aclusocal.org
ACLU FOUNDATION OF SOUTHERN CALIFORNIA
1313 West 8th Street
Los Angeles, CA 90017
Telephone: (213) 977-5211
Facsimile: (213) 977-5297


                                                  -26-
        Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 27 of 44




BRADLEY S. PHILLIPS*
brad.phillips@mto.com
GREGORY D. PHILLIPS*
gregory.phillips@mto.com
ROBERT L. DELL ANGELO*
robert.dellangelo@mto.com
MELINDA E. LEMOINE
melinda.lemoine@mto.com
SKYLAR BROOKS*
skylar.brooks@mto.com
GINA F. ELLIOTT*
gina.elliott@mto.com
MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue
Fiftieth Floor
Los Angeles, California 90071-3426
Telephone: (213) 683-9100
Facsimile: (213) 687-3702

CHRISTOPHER DUNN
AMY BELSHER
ROBERT HODGSON
NEW YORK CIVIL LIBERTIES UNION
FOUNDATION
125 Broad Street—19th Floor
New York, New York 10004
T: (212) 607-3300
F: (212) 607-3318
cdunn@nyclu.org

* Application for Pro Hac Vice forthcoming




                                             -27-
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 28 of 44




          EXHIBIT A
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 29 of 44




February 9, 2015


Juan Osuna
Director of the Executive Office for Immigration Review
5107 Leesburg Pike, Suite 1902
Falls Church, VA 20530

Sarah Saldaña
Assistant Secretary
Department of Homeland Security (DHS)
U.S Immigration and Customs Enforcement
500 12th St., SW
Washington, D.C. 20536

Ken Tota
Acting Director
Administration for Children and Families
901 D Street, SW
ORR/8th Floor
Washington, DC 20447

Dear Sir or Madam:

The undersigned organizations write to express our concern that Immigration Judges nationwide
have issued, and are continuing to issue, large numbers of in absentia removal orders against
recently-arrived children who did not receive notice of their removal proceedings. Legal service
providers, social service providers, and immigration advocates that work with children in
removal proceedings have received numerous reports throughout the country of significant
numbers of children who have either received defective notice of their removal proceedings and
upcoming hearing dates, or who have not received notice at all. Yet immigration courts have
issued and continue to issue numerous in absentia removal orders against such children,
including those without legal representation. In absentia orders should not be issued on
children’s cases when they have not received adequate notice of their immigration proceedings.

We suggest that you take following steps to remedy this problem. First, we appreciate the
endeavors this Administration, Office of Refugee Resettlement (ORR) and the Executive Office
for Immigration Review (EOIR) have taken to provide counsel for children; we ask that this
program be expanded to ensure no unaccompanied child will go before an immigration judge
alone. Second, we ask that you immediately put procedures in place to ensure that children are
given proper legal notice of their removal proceedings and hearing dates. Third, in light of the
significant numbers of children who recently have received in absentia removal orders without
notice, we request that for every child who has received an in absentia removal order on or after
May 24, 2014, Department of Homeland Security (DHS) should move to reopen. EOIR should
grant that request, or alternatively, EOIR should reopen a child’s removal proceedings sua
                                                1

                        AILA Doc. No. 15030961. (Posted 3/9/15)
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 30 of 44



sponte. EOIR should administratively close those children’s case they are unable to provide
adequate legal notice of the new hearing. Going forward, EOIR should also grant continuances in
children’s cases until such time as they can be sure proper legal notice is provided. Finally, EOIR
should allocate sufficient resources in order to update the EOIR hotline in a timely manner.

As you know, immigration courts have been directed to ensure that recently-arrived children
have their first master calendar hearing date within 21 days of the date that their notice to appear
(“NTA”) is filed with the immigration court.1 Many immigration courts, including those with the
highest volumes of cases, have responded to this directive by establishing specialized dockets for
handling children’s cases. In the midst of the increase in children’s cases, ORR, EOIR and DHS
instituted a new procedure on May 1, 2014 meant to increase court efficiency and reduce the
burden on sponsors to file change of address (“COA”) or change of venue (“COV”) forms.
Under the new procedure, DHS issues the NTA with the immigration court location and hearing
date marked “TBD” and delays filing the NTA until after the child is released to a sponsor or
after 60 days, whichever is earlier, or unless the child requests an earlier hearing. In such cases,
ORR, service providers and sponsors do not need to complete either the ORR Release
Notification or the COV and COA forms. Instead, ORR emails a Discharge Notification form to
various stakeholders. DHS procedure is to file the NTA with an immigration court based off the
address from the Discharge Notification. Since the procedure has gone into effect, service
providers have noticed a sharp increase in the breakdown in adequate notice to sponsors and
children and on-going problems with NTAs being filed at the appropriate venue.
In addition to this, the online version of the packet that ORR distributes to sponsors contains the
wrong form for updating one’s address.2 Instead of the form titled Alien’s Change of
Address/Immigration Court, the packet includes a form used for address changes once an appeal
is pending with the BIA. Unlike the correct form, this form does not contain any warnings about
the consequences of failing to update one’s address and it is pre-addressed to the BIA in Falls
Church, Virginia—not to the local immigration court. Another issue resulting from the delay in
filing are cases in which a child and their sponsor move before their NTA is filed. Without
knowing which court they will be required to appear in, a child cannot file their EOIR-33. This
can result in additional no-notice in absentia orders.
Compounding this problem is the recent mandate to expedite the cases of recently-arrived
children. Because EOIR is now required to have a child’s first master calendar hearing within 21
days of the NTA’s filing, there is not enough time to identify these errors before the court issues
the invalid hearing notice.

Regardless of the exact point where the flow of information is breaking down, these
communication failures, combined with the mandate to expedite children’s cases, are clearly
resulting in ubiquitous notice problems. We have received many reports of hearing notices
arriving with only a few days’ advance warning, and some reports of them arriving after a
scheduled hearing date has passed. In some cases, the hearings were set to take place over a


1
  See David Rogers, Migrants’ right to counsel argued, Politico (Sept. 3, 2014) (quoting counsel for the government
at oral argument in J.E.F.M. v. Holder as stating existence of 21-day policy).
2
  See ORR Div. of Children’s Services, Sponsor Handbook, PDF at 12-13.
https://www.acf.hhs.gov/sites/default/files/orr/sponsor_handbookrev_09_15_2014.pdf.

                                                         2

                            AILA Doc. No. 15030961. (Posted 3/9/15)
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 31 of 44



thousand miles away from the address to which the notice was sent just days beforehand. For
example:

    ● Two sisters were initially detained in Los Angeles, where their NTAs were filed, but
      were subsequently released to a sponsor in Alexandria, Virginia. The sisters did not
      receive notice of their hearing date, so their lawyer called EOIR in mid-July 2014 and
      found out that they had a hearing scheduled for early/mid-September 2014. This lawyer
      submitted a notice of appearance and a venue change request via U.S. mail to the Los
      Angeles Immigration Court, requesting a transfer to the Arlington Immigration Court.
      Much to the sisters’ surprise, on July 28, 2014, they received a notice stating that their
      hearing dates had been set for that very afternoon in Los Angeles. The notices were dated
      July 23, 2014, and had been sent via regular mail to the sisters’ address in Virginia. The
      sisters’ lawyer managed to avert the entry of an in absentia order only by calling in a
      personal favor with a local Los Angeles attorney, who covered the girls’ hearing and
      requested a venue transfer.3
    ● In the last quarter of Fiscal Year 2014, one regional post-release social service provider
      reported that out of her caseload of 13 cases, only in one case was the hearing notice
      provided before the hearing.4
    ● One child who was in ORR custody in Virginia was awaiting a home study on the
      sponsor in New Orleans prior to the child's release. The legal service provider checked
      the EOIR hotline and discovered that the child's hearing was scheduled miles away in the
      New Orleans immigration court for a hearing several days later, despite the child having
      not been released from ORR custody.5

In other cases, children are not receiving notice of their hearings at all. The reasons for these
notice failures appear to be complex, but much of this phenomenon also is likely explained by
the large numbers of children who have been required to appear in immigration court on an
expedited basis. For example, legal and social service providers have observed an increase in
database and human errors on the part of government actors, such as incorrect entry of addresses,
and addresses on file with EOIR that do not match the addresses provided by the ORR sponsors.
These malfunctions not only result in initial notice failures, but also stymie those children and
custodians who make diligent efforts to obtain crucial information regarding their cases. The
EOIR hotline, which sponsors rely on in order to obtain case status updates, often contains
incorrect information or is not updated in a timely fashion. We have also heard reports of
sponsors calling courts for assistance with filling out change-of-address forms, only to be turned
away without instructions or told that they must wait to receive a notice of hearing before they
are allowed to move. For example:

    ● In Los Angeles, an ORR sponsor received a hearing notice for the child living with her,
      as well as a notice for a child completely unknown to her. The ORR sponsor drove to the
      unknown child’s address and delivered the notice of hearing personally. The notice stated
      that this child was required to appear in immigration court three days later. But for this


3
  Decl. of Simon Sandoval-Moshenberg, J.E.F.M. v. Holder, 14-cv-01026-TSZ (July 31, 2014), Dkt. 34, ¶¶9-12.
4
  Lutheran Immigration and Refugee Service (LIRS), report from partner (November 2014).
5
  CAIR Coalition (January 2015).

                                                      3

                           AILA Doc. No. 15030961. (Posted 3/9/15)
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 32 of 44



      particular sponsor’s generosity, the child would never have received notice of her fast-
      approaching hearing date.
    ● In J.E.F.M. v. Holder, the Plaintiffs filed an amended complaint which added a new
      plaintiff named J.E.V.G. to the case.6 J.E.V.G. had never received notice of his first
      removal hearing date. When he did not appear at the hearing, the immigration judge
      issued an in absentia removal order against him. After he was added as a plaintiff to the
      federal lawsuit, the government conducted a review of J.E.V.G.’s file, which revealed
      that EOIR had sent notice to an incorrect mailing address, likely resulting from an error
      transcribing his address in the EOIR database.
    ● One teenage girl never received her notice in the mail. She was instructed by her post-
      release social service provider to call the hotline every day. The girl, however, was using
      the Alien number of her son—not realizing that her number corresponded to a separate
      case. Each time she called there was no hearing scheduled. The post-release service
      provider then called on her behalf two weeks later and discovered that the girl and her
      son both had received removal orders in absentia.7

These widespread notice problems are no doubt responsible, at least in part, for the large
numbers of children who have been ordered removed in absentia during the latter half of 2014.
According to EOIR’s own data, from July 18, 2014 to October 1, 2014, immigration courts
issued 1,449 in absentia orders against children who did not appear for their hearing dates.8 No
doubt that number has risen since October 1, 2014. Moreover, legal services providers have
submitted sworn affidavits in J.E.F.M. v. Holder, 14-cv-01026-TSZ (W.D. Wash.), attesting to
the entry of at least dozens of in absentia removal orders against children, including in some
cases where notice was plainly deficient.9

While the government has initiated new programs expand legal counsel for vulnerable groups,
the vast majority of unaccompanied children still do not have access to counsel. The
representation rate of children in immigration court has dropped precipitously, from 71% in 2012
to as low as 14-15% in some months of 2014.10 As data on case outcomes indicates, legal
representation vastly increases the chances that a child will appear in immigration court: Over
the last decade, only 6.1% of children with counsel received in absentia removal orders,
compared with 64.2% of unrepresented children.11 The intervention of counsel would no doubt

6
  Second Amended Compl., J.E.F.M. v. Holder, 14-cv-01026-TSZ (Dec. 1, 2014), Dkt. 95, ¶¶109-12.
7
  Story from Lutheran Immigration and Refugee Service (2014).
8
  David Rogers, Thousands of child migrants still lack lawyers, Politico (Nov. 6, 2014),
http://www.politico.com/story/2014/11/child-migrants-lawyers-112654 html.
9
  Decl. of Tin Thanh Nguyen, J.E.F.M. v. Holder, 14-cv-01026-TSZ (Aug. 25, 2014), Dkt. 63, ¶¶12-13 (to the best
of declarant’s recollection, immigration judge in Charlotte ordered removed in absentia all children who did not
appear to hearings on July 31, 2014 and August 12, 2014; one child who appeared in court had received fewer than
four days’ notice); Decl. of Simon Sandoval-Moshenberg, J.E.F.M. v. Holder, 14-cv-01026-TSZ (July 31, 2014),
Dkt. 34, ¶¶9-12 (describing children living in Virginia who received notice only two days prior to hearing in Los
Angeles Immigration Court); Decl. of Stacy Tolchin, J.E.F.M. v. Holder, 14-cv-01026-TSZ (July 31, 2014), Dkt. 31,
¶¶3-5; (same).
10
   Transactional Records Access Clearinghouse, Representation for Unaccompanied Children in Immigration Court,
http://trac.syr.edu/immigration/reports/371/ (Nov. 25, 2014).
11
   Transactional Records Access Clearinghouse, Juveniles — Immigration Court Deportation Proceedings
Court Data through December 2014, http://trac.syr.edu/phptools/immigration/juvenile/ (last visited Jan. 21, 2015).

                                                        4

                            AILA Doc. No. 15030961. (Posted 3/9/15)
          Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 33 of 44



have prevented numerous children from receiving in absentia orders in recent months. For
example, on a single day in August, legal service organizations filed change of venue motions
for 200 children scheduled for hearings at the Chicago immigration court, but who no longer
lived in the area.12 Without the work of those organizations, many if not all of those children
would now have removal orders.

Despite mounting evidence of these pervasive and systemic notice deficiencies, Immigration
Judges have ordered and continue to order the removal of children who fail to appear for their
hearings. ORR sponsors frequently find out about the resulting in absentia order only when a
legal service provider or a post-release social service provider takes it upon herself to obtain the
sponsor’s phone number and contact them. And, we presume, many such sponsors likely never
find out that the children in their care have been ordered removed in absentia.

In absentia removal orders issued against children who have failed to receive proper notice
violate both the INA and the U.S. Constitution. See, e.g., Reno v. Flores, 507 U.S. 292, 306
(1993) (“It is well established that the Fifth Amendment entitles aliens to due process of law in
[removal] proceedings[.]”); see also Matter of G-Y-R, 23 I&N Dec. 181 (BIA 2001) (due process
requires that non-citizens receive notice of their removal hearings that is reasonably calculated to
reach them). In keeping with these requirements, the INA and agency regulations require that all
respondents in removal proceedings receive proper notice of their hearings, and also create
additional protections specific to children. See 8 U.S.C. § 1229(a)(1)-(2); 8 C.F.R. §
103.8(c)(2)(ii); 8 C.F.R. § 236.2(a); see also G-Y-R, 23 I&N Dec. at 189-90 (recognizing that
that respondents may not be ordered removed in absentia until they are warned – by proper
service of the NTA – that consequence of failing to inform government of change in address is
entry of removal order). If the child does not attend a removal hearing because she was not
provided proper notice of the hearing, she may have the resulting in absentia removal order
rescinded. See 8 U.S.C. § 1229a(b)(5)(C)(ii).

Given that a significant proportion of recently-arrived children who have been ordered removed
in absentia have received defective or no notice of their hearing dates, thereby violating their
statutory and constitutional due process rights, the government must take steps to prevent these
notice problems in the future and undo the harm that has already been done. The circumstances
of one of the named plaintiffs in J.E.F.M. v. Holder illustrates the effectiveness of the remedial
measures that we propose. As noted above, one of the new Plaintiffs in that case, J.E.V.G., never
received notice of his first removal hearing date and received an in absentia removal order. 13
After the government ascertained that EOIR had sent his hearing notice to the wrong address, it
then filed a motion to reopen J.E.V.G.’s in absentia order, acknowledging its error.14 Based on
our experience serving these children and the reports of service providers throughout the country,
we suspect there are at least dozens, if not hundreds, of children who did not receive notice, just
as J.E.V.G. did not. A review of their files would likely reveal that DHS should move to reopen,
or alternatively, EOIR should reopen sua sponte the child’s case.

12
   Odette Yousef, Lawyers Fear Speedy Deportations Harm Minors, WBEZ 91.5 (Aug. 27, 2014),
http://www.wbez.org/news/lawyers-fear-speedy-deportations-harm-minors-110715.
13
   Second Amended Compl., J.E.F.M. v. Holder, 14-cv-01026-TSZ (Dec. 1, 2014), Dkt. 95, ¶¶109-12.
14
   Defs’ Br. Supplementing Their Mot. to Dismiss, J.E.F.M. v. Holder, 14-cv-01026-TSZ (Dec. 1, 2014), Dkt. 97, at
10 n.6.

                                                        5

                            AILA Doc. No. 15030961. (Posted 3/9/15)
         Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 34 of 44




In conclusion, the increased volume of children’s cases in immigration courts, combined with the
government’s mandate to expedite the those cases, has resulted in numerous in absentia removal
orders that were issued in violation of the constitutional, statutory, and regulatory due process
rights of children in removal proceedings. To remedy the violations that these children have
suffered, we recommend that the Government take the following steps:

             1. Unaccompanied children in removal proceedings should be appointed counsel, no
                child should be forced to navigate the complex immigration system alone.

             2. For every child who has received an in absentia removal order on or after May
                24, 2014, Department of Homeland Security (DHS) should move to reopen. EOIR
                should grant that request, or alternatively, EOIR should reopen a child’s removal
                proceedings sua sponte, and EOIR should administratively close those children’s
                case they are unable to provide adequate legal notice of the new hearing. Going
                forward, EOIR should also grant continuances in children’s cases until such time
                as they can be sure proper legal notice is provided.

             3. Implement reliable procedures to ensure that children are provided fair and
                accurate notice of their hearings, while not unduly burdening the sponsor or child
                by having to file COVs or COAs.

             4. Ensure children are adequately advised of their right to request a hearing prior to
                the 60 day filing delay; in particular this consequence needs to be explained to
                children who do not have family reunification resources and children in secure
                facilities.

             5. Pending the implementation of reliable procedures and practices for providing
                notice, EOIR should direct the immigration courts to grant continuances to non-
                appearing pro se children and continue to permit legal service providers to attempt
                to contact them, rather than entering in absentia removal orders against them.
                EOIR should also accept EOIR-33 forms at a central location as children and their
                sponsors do not have a court address prior to the filing.

             6. Allocate sufficient resources to the EOIR hotline procedures to ensure it is
                updated in a timely fashion and serves its purpose of facilitating notice.


We look forward to working with you in improving and implementing the above
recommendations. Thank you for your attention.


Sincerely,

American Friends Service Committee
Americans for Immigrant Justice

                                                  6

                          AILA Doc. No. 15030961. (Posted 3/9/15)
        Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 35 of 44



American Immigration Lawyers Association
Ascentria Care Alliance
Asian Pacific Institute on Gender Based Violence
ASISTA Immigration Assistance
Atlas: DIY
Bethany Christian Services
Boston University Immigrants' Rights Clinic
Brooks Immigration, LLC
Capital Area Immigrants' Rights (CAIR) Coalition
Catholic Legal Immigration Network Inc. (CLINIC)
CCDA - Hogar Immigrant Services
Center for Gender & Refugee Studies
Center for the Human Rights of Children, Loyola University Chicago
Children's Choice, Inc.
Children's Law Center of Massachusetts
Church World Service
Community Legal Services in East Palo Alto
Durham/Orange Woman Attorneys (D.O.W.A.)
First Focus
Florence Immigrant and Refugee Rights Project (FIRRP)
Grossman Law, LLC
HIAS Pennsylvania
Hofstra Youth Advocacy Clinic
Immigration Center for Women and Children
Immigration Counseling Service (ICS)
Kids in Need of Defense (KIND)
Las Americas Immigrant Advocacy Center
Law Office of Jennifer M. Smith, P.C.
Legal Services for Children
LifeBridge Community Alliance (Phoenix, AZ)
Lutheran Children and Family Service of Eastern Pennsylvania
Lutheran Immigration and Refugee Service (LIRS)
Lutheran Services Carolinas
Morrison Child & Family Services
National Immigrant Justice Center
National Immigration Law Center
National Justice for Our Neighbors
National Latin@ Network; Casa de Esperanza
Neighborhood Ministries (Phoenix, AZ)
North Carolina Justice Center
Northwest Immigrant Rights Project
                                             7

                       AILA Doc. No. 15030961. (Posted 3/9/15)
        Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 36 of 44



Pangea Legal Services
Public Counsel
RAICES
Refugio del Rio Grande
Rocky Mountain Immigrant Advocacy Network
Sin Fronteras
Tahirih Justice Center
The Door's Legal Services Center
Tulsa Immigration Resource Network, University of Tulsa College of Law
U.S. Committee for Refugees and Immigrants
UC Davis School of Law Immigration Law Clinic
Urban Justice Center's Peter Cicchino Youth Project
Women's Refugee Commission
Young Center for Immigrant Children's Rights




                                             8

                      AILA Doc. No. 15030961. (Posted 3/9/15)
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 37 of 44




          EXHIBIT B
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 38 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 39 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 40 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 41 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 42 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 43 of 44
Case 1:19-cv-06443-JMF Document 1 Filed 07/11/19 Page 44 of 44
